The evidence as I understand it shows that this money was paid to the husband on account of total disability; that he, and not his wife, was the beneficiary under the policy, of payment made for total disability; that she was only a beneficiary in case of her *Page 383 
husband's death, but he retained the right, in case of total disability, to take half the face of the policy himself in full discharge of the policy. He did this, and the insurer paid him the amount of $1,500.00, which he gave to his wife. He being insolvent, the gift was void as against his creditor, the plaintiff in error.
                          ON REHEARING.